FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROBERT ANDERSON,                          
              Petitioner-Appellant,
                                                No. 04-15751
                v.
EDWARD ALAMEIDA, JR., Director,                  D.C. No.
                                              CV 03-00383-VRW
California Department of
                                                    OPINION
Corrections,
             Respondent-Appellee.
                                          
         Appeal from the United States District Court
           for the Northern District of California
         Vaughn R. Walker, District Judge, Presiding

                    Argued and Submitted
         January 12, 2005—San Francisco, California

                     Filed February 2, 2005

   Before: John T. Noonan, Consuelo M. Callahan, Circuit
        Judges, and Robert E. Jones, District Judge.*

                     Opinion by Judge Jones




  *The Honorable Robert E. Jones, United States District Judge for the
District of Oregon, sitting by designation.

                                1455
                ANDERSON v. ALAMEIDA           1457


                    COUNSEL

Lawrence A. Gibbs, Law Office of Lawrence A. Gibbs,
Berkeley, California, for the petitioner-appellant.
1458                ANDERSON v. ALAMEIDA
Dane R. Gillette, AGCA - Office of the California Attorney
General, San Francisco, California, for the respondent-
appellee.


                          OPINION

JONES, District Judge:

   Petitioner, Robert Andersen, appeared before a New Hamp-
shire state court and waived extradition to California on an
arrest warrant issued in an 8-year-old murder and robbery
case. Later, as two San Francisco police inspectors drove him
to Boston’s Logan International Airport, he confessed to the
crimes.

   On appeal from the denial of his habeas corpus writ, peti-
tioner argues that his trial attorney’s failure to argue for the
exclusion of his car-ride confession was a violation of his
Sixth Amendment right to counsel. We have jurisdiction
under 28 U.S.C. § 2253.

   Our review of a district court’s denial of a 28 U.S.C.
§ 2254 habeas petition is de novo. See Gill v. Ayers, 342 F.3d
911, 917 (9th Cir. 2003). The Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), 110 Stat. 1214, governs
review of a petitioner’s state conviction under § 2254. Under
the AEDPA, a petitioner must show that the state court’s
adjudication “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States.” 28 U.S.C. § 2254(d)(1). For the reasons stated
below, we AFFIRM.

                FACTUAL BACKGROUND

   In 1985, Jack Greisman died on his living room floor,
stabbed in the chest many times after an apparent struggle.
                       ANDERSON v. ALAMEIDA                      1459
His wallet, a kitchen utensil and two bent and bloody knives
lay in the bathroom sink. The murder investigation trail went
cold. Eight years later, a computer database comparison of
fingerprints from Griesman’s bathroom door, the door handle,
the toilet seat area and the car window of Griesman’s missing
car matched to petitioner’s fingerprints in the database.

   With this new investigative lead, San Francisco police
inspectors prepared a complaint dated December 2, 1993, to
request an arrest of petitioner.1 In the complaint, police
inspector Michael Johnson declared that, based on informa-
tion and belief, petitioner committed the crimes of murder and
robbery with a knife and asserted probable cause for his
arrest.

  On December 6, 1993, San Francisco Municipal Judge
Donna Little signed a felony Warrant of Arrest for petitioner
based on the complaint and set bail at one million dollars.

   Six days later in Gilford, New Hampshire, police observed
petitioner with a rifle tied to a pack on his bicycle. A Gilford
town police officer stopped and questioned petitioner. The
officer initiated a NCIC (National Crime Information Center)
request on petitioner’s name and birth-date. The NCIC search
returned an outstanding arrest warrant from San Francisco on
murder and robbery charges. The officer placed petitioner in
custody as a fugitive from justice in violation of New Hamp-
shire state law.

   At his arraignment, petitioner requested a court-appointed
attorney to represent him “in defense of the charges against
me under docket number [93-CR-6345 Fugitive from jus-
tice].” The State of New Hampshire appointed the Public
  1
   In the bottom left corner of the complaint was the notation “mvp:
FAZIO.” Petitioner asserts that the notation indicates that then-Deputy
District Attorney Fazio “prepared or approved” the specific complaint
against petitioner on behalf of the District Attorney’s office.
1460                ANDERSON v. ALAMEIDA
Defender to represent petitioner, “charged with a violation of
RSA 612:13 which is a Felony ‘A’ (other than Homicide)” -
New Hampshire’s extradition statute. A hearing date on peti-
tioner’s extradition was set for January 12, 1994. Two days
later, petitioner, apparently on advice of counsel, waived the
formal, procedural obligations of the governors of California
and New Hampshire to extradite him and consented to return
to California.

   On December 20, 1993, San Francisco police inspectors
took petitioner into custody in New Hampshire. As petitioner
headed south from central New Hampshire to Boston’s Logan
International Airport, he knowingly and voluntarily waived
his Miranda rights and agreed to talk on tape about the details
surrounding the murder and robbery of Jack Griesman in San
Francisco eight years earlier. At one point petitioner asked the
police inspectors to stop the tape recorder; he then confessed
to the crimes. A jury convicted petitioner of second-degree
murder and the court sentenced him to life in prison.

             PROCEDURAL BACKGROUND

   On direct appeal of the conviction to the California Court
of Appeals for the First District, counsel for petitioner chal-
lenged the admission of the car-ride confession on separate
grounds of coercion through promises of leniency and a
Miranda violation. Both challenges failed and the conviction
was affirmed.

   In his concurrent state habeas corpus writ appeal, petitioner
alleged ineffective assistance of counsel based on his trial
counsel’s failure to challenge, on a Sixth Amendment right to
counsel ground, the use at trial of his car-ride confession. An
exclusionary rule exists to preclude confessions being used at
trial when the confession is obtained after the right to counsel
has attached. See Massiah v. United States, 377 U.S. 201
(1964). In Massiah, the Supreme Court held that the right to
                     ANDERSON v. ALAMEIDA                     1461
counsel attached when invoked after indictment. 377 U.S. at
206.

   Petitioner argued that his right to counsel attached at one of
two points in time before his car-ride confession on December
20, 1993. The first instance occurred on or about December
2, 1993, when a San Francisco police inspector filed the com-
plaint in San Francisco Municipal Court alleging crimes of
murder and robbery against petitioner. Alternatively, petition-
er’s right to counsel attached when the San Francisco police
inspectors retrieved petitioner from New Hampshire, thereby
acting under state and federal extradition laws that require a
state to charge a person before seeking extradition.

   The California Court of Appeals denied petitioner’s writ,
holding that “there was no basis to suppress the confession
pursuant to Massiah,” and therefore, there was no constitu-
tional deficiency in counsel not raising the issue. The Califor-
nia Supreme Court affirmed without opinion.

  On habeas appeal to the Federal District Court for the
Northern District of California, petitioner argued that the state
court’s decision was “contrary to, and an unreasonable appli-
cation of the Supreme Court’s Sixth Amendment jurispru-
dence.” The District Court denied his writ and petitioner
appeals to this court.

                  STANDARD OF REVIEW

   We review a state court’s determination for unreasonable-
ness, not error. See Williams v. Taylor, 529 U.S. 362, 411
(2000); Wilson v. Czerniak, 355 F.3d 1151, 1158 (9th Cir.
2004). Further, we defer to the state court’s decision on fed-
eral issues unless, as the Supreme Court stated in Lockyer v.
Andrade, 538 U.S. 63 (2003), the state court “applies a rule
that contradicts the governing law set forth in our cases or if
the state court confronts a set of facts that are materially indis-
tinguishable from a decision of this Court and nevertheless
1462                 ANDERSON v. ALAMEIDA
arrives at a result different from our precedent.” 538 U.S. at
73; Himes v. Thompson, 336 F.3d 848, 852 (9th Cir. 2003).

                          ANALYSIS

   [1] To establish ineffective assistance of counsel, petitioner
must show, in part, that his legal representation fell “below an
objective standard of reasonableness.” Strickland v. Washing-
ton, 466 U.S. 668, 688 (1984). “Counsel’s competence, how-
ever, is presumed and the defendant must rebut this
presumption by proving that his attorney’s representation was
unreasonable under prevailing professional norms and that the
challenged action was not sound strategy.” Kimmelman v.
Morrison, 477 U.S. 365, 384 (1986) (internal citation omit-
ted). Specifically, petitioner must show that his trial counsel
unreasonably failed to investigate a Sixth Amendment Mas-
siah exclusionary challenge to the use of the car-ride confes-
sion at trial. See, e.g., Turner v. Duncan, 158 F.3d 449, 456
(9th Cir. 1998) (“A defense attorney has a general ‘duty to
make reasonable investigations or to make a reasonable deci-
sion that makes particular investigations unnecessary.’ ”)
(quoting Strickland, 466 U.S. at 691).

   The California appellate court found that “[San Francisco
police] inspector Johnson’s probable cause complaint did not
initiate adverse criminal proceedings against defendant.” The
appellate court additionally found that petitioner’s arrest in
New Hampshire and appearance for extradition in New
Hampshire state court did not attach a Sixth Amendment right
to counsel. Therefore, the appellate court held that petitioner’s
trial counsel acted reasonably in not asserting a Sixth Amend-
ment claim because the claim was “without merit.” We find
that the state appellate court reasonably concluded that trial
counsel’s performance in defense of petitioner was sufficient.

  [2] As an initial matter, the right to counsel is case specific
and attaches for the prosecution of particular alleged acts or
events arising out of “the same act or transaction.” Texas v.
                    ANDERSON v. ALAMEIDA                   1463
Cobb, 532 U.S. 162, 173 (2001) (internal quotation omitted)
(quoting Blockburger v. United States, 284 U.S. 299, 304
(1932)). The New Hampshire state court appointed the local
Public Defender to represent petitioner concerning his extra-
dition, which he subsequently waived. Therefore, petitioner’s
New Hampshire appointed counsel plays no legal role to
invoke or attach a Sixth Amendment right to counsel concern-
ing California’s murder and robbery charges.

   [3] A Sixth Amendment “right to counsel attaches only at
or after the time that adversary judicial proceedings have been
initiated against him.” Kirby v. Illinois, 406 U.S. 682, 688
(1972). An “adversarial judicial proceeding” is one where
“the accused is confronted, just as at trial, by the procedural
system, or by his expert adversary, or by both in a situation
where the results of the confrontation might well settle the
accused’s fate and reduce the trial itself to a mere formality.”
United States v. Gouveia, 467 U.S. 180, 189 (1984) (internal
quotation and citation omitted); Beaty v. Stewart, 303 F.3d
975, 991 (9th Cir. 2002). The right to counsel attaches in the
“critical stages in the criminal justice process” when the state
commits to prosecuting its case. Maine v. Moulton, 474 U.S.
159, 170 (1985) (internal quotation omitted).

   [4] The state court’s examination of California state law to
discern factually whether a trial-like confrontation occurred
was not unreasonable. See, e.g., Moore v. Illinois, 434 U.S.
220, 228 (1977) (looking to state law as a factual basis for
when an adversarial judicial proceeding begins). The state
court found that a San Francisco police investigator filing a
complaint for an arrest warrant did not commit the San Fran-
cisco District Attorney under California law to prosecuting
petitioner. In other words, filing the complaint for an arrest
warrant was not a prosecutorial act - the complaint is functus
officio on petitioner’s arrest. See, People v. Bittaker, 48 Cal.
3d 1046, 1071 (Cal. 1989) (quoting People v. Case, 105 Cal.
App. 3d 826, 834 (Cal. Ct. App. 1980)). Therefore, a police
1464                ANDERSON v. ALAMEIDA
inspector filing a complaint seeking an arrest warrant is not a
critical stage that commits the prosecutor to trial.

   [5] Finally, we find that the state appellate court followed
Ninth Circuit law in finding that no right to counsel attaches
at arrest or at an extradition hearing. See Gouveia, 467 U.S.
at 190; United States v. Pace, 833 F.2d 1307, 1312 (9th Cir.
1987), cert. den., 486 U.S. 1011 (1988); see also United
States v. Harrison, 213 F.3d 1206, 1211 (9th Cir. 2000). Fur-
ther, petitioner waived the extradition process, thereby obviat-
ing the asserted need for California to formally prosecute him
in order to remove him to California.

   [6] Therefore, the state court’s denial of petitioner’s inef-
fective assistance of counsel claim was not unreasonable.

  AFFIRMED.